Clark, 0. J.,
concurring in part and dissenting in part: I concur with the opinion of the Court that there have been no errors committed on the first and second issues, but I cannot concur that there should be a new trial on the third issue.
The questions asked Dr. Laughinghouse on cross-examination, as to the opinions set down in the text-books as the views of Drs. Strumpell, Osier, and Eorsheimer, were not intended to put the views of those physicians in as substantive evidence, but merely to shake the credit to be given the testimony of Dr. Laughinghouse by proving by his own testimony that he differed from the text-books which he had studied.
Rule 27 of this Court prescribes that it shall not “be ground of exception that evidence competent for some purposes, but not for all, is admitted generally, unless the appellant asks at the time of its admission that its purpose shall be restricted.” This was not asked by the appellant on this occasion, but its counsel objected generally to the competency *661.of the testimony. It was competent for the purpose of testing the witness to show that he differed from the text-books which he had studied and from which he derived his professional education. In this view it was entirely competent, and in no wise infringes upon the rule that the testimony of experts cannot be read from the books as substantive testimony.. There can be no doubt that the counsel for the plaintiff was using this testimony simply for the purpose of shaking the credit to be given the testimony of the professional expert by showing that he differed from the standard authorities. The jury must have taken the same view. To them the names of Strumpell, Osier, and Forsheimer conveyed no particular weight, and they must have understood merely that the witness on the stand was differing from the views of other physicians whom his profession and the witness himself considered as authority.
It was not necessary that the plaintiff’s counsel should make this plainer than they did. Rule 27, just quoted, provides that such evidence, being competent for some purpose (i. e., as impeaching testimony), was properly admitted “unless the appellant asks at the time of its admission that its purpose shall be restricted.” This rule was adopted by this Court in consequence of many glaring instances of miscarriage of justice, in that appellants would take advantage of the fact that evidence competent for some purposes might not be competent for others. This Court thereupon adopted the common-sense rule that an appellant should not hereafter obtain a new trial upon such grounds unless at the time of making the objection he should ask that the evidence be restricted by the court to the purpose for which it was .competent.
A trial is for the ascertainment of the truth of the matters in controversy, and its only object is to secure justice. In this case the plaintiff was seriously injured, and, he alleges, by the negligence of the defendant company. Two juries after long-drawn-out trials, in which the learning and the ability of numerous counsel on both sides have been brought to bear, have found that these allegations are true. On this appeal this Court has again determined that there was no error as to the verdict on these two issues. It is inconceivable that the verdict on the issue as to damages should have been materially affected by the fact that the views of three eminent physicians contained in the text-books studied by the witness on the stand should have differed from his to the extent that the jury should have accepted their views instead of his. The only effect of the difference would be that the jury would give possibly less weight to his opinion without being aware that the opinion of the other physicians had any especial weight per se. It is true that the views of physicians as published in the text-books are not substantive evidence, but the plaintiff’s counsel did not offer them as such, and it is solely the *662defendant’s fault that if its counsel thought the testimony would have that effect he did not ask the judge to restrict the testimony to the purpose for which it was competent — of contradicting or testing the witness on the stand and affecting the weight to be given to his testimony.
It is not so important in ruling upon testimony that the judge should always be explicit, especially when not .requested by the party objecting, as to the exact bearing of the testimony. The question is not as to a theoretical and precise observance of accurately drawn requirements, but whether substantial justice has been done by a judge and jury who understood the matters laid before them for their decision.
In the English courts, while they have rules as to evidence which are intended to be observed (and when they are not observed the court points o'ut the error on appeal), it is rarely that an English court grants a new trial for an error in the admission or rejection of testimony, except the testimony was rejected and was not only competent, but material. New trials are not there granted for the admission of testimony, nor for any theoretical error even in rejecting testimony.
It seems to me that another trial, a third trial, should not be granted the defendant at great expense and hardship to the plaintiff, who long since was crippled and injured by the negligence of the defendant, as two juries have found, and when the only error alleged is that it was not made sufficiently plain to the jury that the views of certain eminent physicians laid down in the text-books were admitted merely as impeaching evidence and not as substantive evidence. It may well be that the jury would not understand the difference between the two. Certainly the defendant’s counsel did not ask that the court should instruct the jury as to the difference, and Rule- 27, to prevent just such miscarriage as this, provides that unless such instruction is asked an exception on that account is waived.
As we said in Wilson v. Mfg. Co., 120 N. C., 96 (often cited since, see Anno. Ed.): “A trial is not a game of skill in which the object is to catch the judge out on first base by an inadvertence or error,” and whose result an umpire'must rule out unless the rules of the game are in every respect strictly observed. But it is a serious and solemn determination of the rights of the parties, and -justice should not be delayed by a controversy as to whether there has been an exact observance of requirements, more or less theoretical, however admirable and logical those rules may be, when the result would not be affected.